                                                                                             FILED
      1                                                                            CLERK U.S. DISTRICT COURT

      2
                                                                                        ,1UN -5 2019
      3
                                                                               ce        a        ofc~aw~w
                                                                               EASTERN DIV13fON     BY DEPU7Y
      4

      5

      6                               UNITED STATES DISTRICT COURT
      7                             CENTRAL DISTRICT OF CALIFORNIA
      8
          ~ UNITED STATES OF AMERICA,
      9

     10                                      Plaintiff,         CASE NO.             5:19CR00126-JGB-3
     11
__        I _..               __ _ . V~_                                    _ __
     12                                                         ORDER OF DETENTION
          ~ CHRISTOPHER VILLAPANDO GUTIERREZ,
     13

     14                                      Defendant.
     15

     16                                                          I.
     17           A.(X)     On motion of the Government in a case allegedly involving:
     18              1. {)     a crime of violence.
     19             2.(}       an offense with maximum sentence of life imprisonment or death.
     20             3. ~}      a narcotics or controlled substance offense with maximum sentence
     21                        often or more years .
     22             4.()       any felony -where the defendant has been convicted oftwo or more
     23                        prior offenses described above,
     24             5.() any felony that is not otherwise a crime of violence that involves a
     25                        minor victim, or possession or use ofa firearm or destructive device
     26                        or any other dangerous weapon, or a failure to register under 18
     27                        U.S.0 § 2250.
     28           B.() 4n motion by the Government /()on Court's own motion, in a case
                                       ORllER OF DETENTION AFTER HF.,ARINC(18 U.S.C. §3142(1))

           CR-94 (06/07)                                                                                        Page I of4 ~
                 1                        allegedly involving:
             2               () On the further allegation by the Government of:
             3                 1.() a serious risk that the defendant will flee.
             4                2.() a serious risk that the defendant will:
             5                       a.()obstruct or attempt to obstruct justice.
             6                       b.( ).threaten, injure, or intimidate a prospective witness or juror or
             7                              attempt to do so.
             8            C. The Government(X)is/()is not entitled to a rebuttable presumption that no
             9                condition or combination ofconditions will reasonably assure the defendant's
            14                appearance as required and the safety of any person or the community.
            11
__ _   __
            12                                                           II.
            13            A.(x)        The Court finds that no condition or combination of conditions will
            14                         reasonably assure:
            15                I. (x)        the appearance ofthe defendant as required.
            16                      (x)     and/or
            17                2. (x)        the safety of any person or the community.
            18            B.(x)        The Court finds that the defendant has not rebutted by sufficient
            19                         evidence to the contrary the presumption provided by statute.
            20

            21                                                          III.
            22           The Court has considered:
            23           A. the nature and circumstances ofthe offenses)charged,including whether the
            24               offense is a crime ofviolence,a Federal crime ofterrorism,or involves a minor
            25                victim or a controlled substance, firearm, explosive, or destructive device;
            26           B. the weight of evidence against the defendant;
            27           C. the history and characteristics ofthe defendant; and
            28           D. the nature and seriousness ofthe danger to any person or to the community.

                                                 ORDER OF DETENTION AFTER HEARING(18 U.S.C. §314i(i))

                     CR-94(06/07)                                                                       Page 2 of4 ~
 1                                                          IV.
 2          The Court also has considered all the evidence adduced at the hearing and the
 3          arguments and/or statements of counsel, and the Pretrial Services
 4         Report/recommendation.
 5

 6                                                          1~

 7~        The Court bases the foregoing findings) on the following:
 8         A.(x)          As to flight risk:
 9                    Extensive criminal history

10                    History of failures to appear

11                    Attempt to flee during arrest

12

l3

14

15

16         B.(X)          As to danger:
17                Extensive criminal history

18                Alleged offense

19                Noncompliance with state parole and probation

20                Gang membership

21                Substance abuse

22

23

24                                                         VI.
25         A. O           The Court finds that a serious risk exists that the defendant will:            li
26                    1. Oobstruct or attempt to obstruct justice.                                       '~
27                    2.().attempt to/( )threaten, injure or intimidate a witness or juror.
28

                                    ORDER OF DETENTION AFTER HEARING (18 U.S.C.§3142(1))

      CR-94 (06/07)                                                                         Page 3 of4
 1.        B. The Court bases the foregoing findings)on the following:
 2
 3

 4
 5
 6

 7
 8
 9                                                    VII.
10

11        A. IT IS THEREFORE ORDERED that the defendant be detained prior to trial.
                             _ __ __              _                                      _ __   _
12        B. IT IS FURTHER ORDERED that the defendant be committed to the
13             custody ofthe Attorney General for confinement in a corrections facility
14             separate, to the extent practicable, from persons awaiting or serving
15             sentences or being held in custody pending appeal.
16        C. IT IS FURTHER ORDERED that the defendant be afforded reasonable
17             opportunity for private consultation with counsel.
18        D. IT IS FURTHER ORDERED that, on order of a Court of the United States
19             or on request of any attorney for the Government,the person in charge of
20            the corrections facility in which the defendant is confined deliver the
21             defendant to a United States marshal for the purpose of an appearance in
22            connection with a court proceeding.
23

24

25                                                                                   .
                                                                               ~"
2b    DATED: June 5, 2019
                                                  KENLY KIYA KATO
27                                                UNITED STATES MAGISTRATE JUDGE
28

                             ORDER OT DETEVTION AFTER HEARING (18 U.S.C. §3142(1))

      ;R-94(06/07)                                                                                  Page 4 of4
